Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive.
As to applicant’s argument on page 10 recites:
“Applicant submits that to the extent “determining
persistent data and less persistent data” is taught within paragraph [0020] of Hasbun, no
 disclosure in the remainder of Hasbun corrects the deficiency of paragraph [0020] as to basing such a determination on dependencies among such data (whether or not considered in the context of the disclosures of Atta and/or Kamensky; see page 4 of the Office Action, which at least admits that “Atta as modified by Kamensky is silent with respect to ‘based, at least in part, on dependencies among the data...’”).”
The examiner contests that the claim limitations merely discloses “determining, persistent data and non-persistent data used, at least in part, on dependencies among the data” without further defining how persistent data and non-persistent data are determined based on dependencies. Specifically, the limitations do not define types of persistent data and non-persistent data and how persistent data precedes non-persistent data, or vice versa. Hasbun discloses in [0020], “characterizing the likely persistence of the content determined in step 210 and arranging the content in somewhat of a hierarchical order… more persistent content is mapped 215 in substantially contiguous blocks of the physical memory and less persistent content is mapped 220 is other areas of the physical memory”. Somewhat merely means in some degree. Since the claim limitation does not clearly define the dependencies among the data. Characterizing the likely persistence of the content and arranging the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Atta et al. (US 2011/0016153) in view of Kamensky et al. (US 2009/0254728) in view of Hasbun (US 2006/0129753).
Regarding claim 1, Atta et al. (hereinafter Atta) discloses a method (Atta, [0012], “a method for performing parallel processing”), comprising:
allocating memory to be used by one or more processors based, at least in part, on dependencies among data to be used by a computer program (Atta, [0033], “Main memory 11 receives input trees representing data that are to be processed by the parallel distributed system 1.  The input trees are rooted trees representing a hierarchy of data”. In addition, in paragraph [0042], “Such representation allows for efficient tree manipulation on parallel distributed systems in general and specifically on multi-core processors”. Fig. 2 illustrates allocating memory based on dependencies among data to be used by a computer program), wherein persistent data is to be stored in memory allocated contiguously (Atta, [0105], “The PPE 1210 also includes a tree converter B1 as described above to convert the input tree into a linear contiguous”. Fig. 3 illustrates memory allocated contiguously); and
storing the persistent data only in the contiguously allocated memory (Atta, Fig. 3).

Kamensky et al. (hereinafter Kamensky) discloses non-persistent data is to be stored in a second contiguous region of the allocated memory (Kamensky, [0017], “memory is allocated for dynamic data segments (stack and heap) (3 and 4) from contiguous and properly aligned physical memory spaces 74 and 76, respectively”. The dynamic data segments are considered non-persistent data).
And Kamensky discloses storing persistent data only in first contiguous region and the non-persistent data only in second contiguous region (Kamensky, Fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform Atta’s linear allocation in memory using the concept of Kamensky’s memory allocation including storing persistent data only in first contiguous region and the non-persistent data only in second contiguous region. The motivation for doing so would have been effectively reducing memory fragmentation and partitioning.
Furthermore, though Atta as modified by Kamensky teaches determining, from data to be used by a computer program, persistent data and non-persistent data (Kamensky, [0013], “system memory 46 and storage 48, 50 can be utilized to store and retrieve software programs incorporating computer code that implements aspects of the invention, data for use with the invention, and the like.  Memory 46 may be volatile (e.g., RAM), non-volatile (e.g., ROM, flash memory), or a combination thereof”); Atta as modified by Kamensky is silent with respect to “based, at least in part, on dependencies among the data”;
Hasbun discloses determining persistent data and less persistent data based, at least in part, on dependencies among the data (Hasbun, [0020], “characterizing the likely persistence of the content determined in step 210 and arranging the content in somewhat of a hierarchical order… more persistent 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Hasbun’s arranging the content in hierarchical order to store Atta as modified by Kamensky’s data. The motivation for doing so would have been the fragmentation of physical memory may be reduced due to the deletion of the less persistent content.
Regarding claim 5, Atta discloses a system (Atta, [0032], “FIG. 1 is a diagram depicting the general structure of a system 1 for performing parallel processing according to the invention”), comprising: 
one or more processors (Atta, [0098], “FIG. 12 illustrates a multi-core processor system 120 according to other embodiments of the invention”); and
memory to store computer-executable instructions that, if executed, cause the one or more processors to (Atta, [0125], “a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system”).
The functions recite in claim 5 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 13, Atta discloses one or more non-transitory computer-readable storage media having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system (Atta, [0125], “a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system”).
The functions recite in claim 13 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 21, Atta discloses directed dependencies between the data (Atta, Fig. 2 illustrates directed dependencies between the data).
Regarding claim 23, Atta as modified by Kamensky and Hasbun with the same motivation from claim 1 discloses the persistent data is persistent throughout a life of the computer program (Hasbun, [0012], “content likely to be retained for the longest period (also referred to herein as "persistent" content) may be allocated in the physical memory in substantially contiguous blocks beginning at one end or side of the memory”);
the non-persistent data is not persistent throughout the life of the computer program (Hasbun, [0020], “less persistent content is mapped 220 is other areas of the physical memory”).

Claims 2, 6, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Atta et al. (US 2011/0016153) in view of Kamensky et al. (US 2009/0254728) in view of Hasbun (US 2006/0129753), as applied to claim 1, in further view of Kawai et al. (US 2017/0148357).
Regarding claim 2, though Atta teaches a set of inputs of the computer program (Atta, [0033], “Applications are responsible for manipulating tasks of the data represented as a tree”. Fig. 2 illustrates inputs); Atta as modified by Kamensky with the same motivation from claim 1 discloses the second contiguous region follows the first contiguous region (Kamensky, Fig. 2); Atta as modified by Kamensky and Hasbun is silent with respect to “an output”;
Kawai et al. (hereinafter Kawai) discloses “an output” (Kawai, [0094], “In S26, the processing result output part 123 outputs the matrix M generated by one of the logical product processing part 122a, logical sum processing part 122b, and variable processing part 122c”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawai’s output the generated tree in the method, as taught by 
Regarding claim 6, Atta discloses the computer program describes a calculation (Atta, Fig. 2); and
analyze the calculation to generate a tree representing data manipulated by the calculation (Atta, Fig. 2), the tree containing a set of leaf nodes corresponding to input data of the calculation (Atta, [0048], “The tree structure 20 includes a Root node 21, representing the highest node in the tree hierarchy, parent nodes such a node 22, representing a node that has one or more successor nodes or children nodes such as 24.  A child node 24 represents a node that is a descendant from another node (parent node 22).  The number of children nodes for a single parent node defines the branching factor”), a set of internal nodes corresponding to intermediate data determined as part of performing the calculation (Atta, Fig. 2), and a root node (Atta, Fig. 2); and
identify the persistent data based at least in part on the tree (Atta, Figs. 2 and 3).
Atta as modified by Kamensky with the same motivation from claim 1 discloses the second contiguous region follows the first contiguous region (Kamensky, Fig. 2).
Atta as modified by Kamensky, Hasbun and Kawai with the same motivation from claim 2 discloses a result of the calculation (Kawai, [0086], “In S23, the root determination part 121 determines the root of the binary tree T is which one of a logical product, a logical sum, and a variable”. In addition, in paragraph [0094], “In S26, the processing result output part 123 outputs the matrix M generated by one of the logical product processing part 122a, logical sum processing part 122b, and variable processing part 122c”. The logical product, sum and a variable are considered represent a represent a result of calculation).
Regarding claim 15, Atta discloses identifying a set of inputs of the computer program (Atta, Figs. 2 and 3);

Regarding claim 16, Atta discloses identifying a set of intermediate data used by the computer program (Atta, Fig. 2 illustrates intermediate date, e.g., - or /), and allocating memory for the set of intermediate data that is not contiguous with the persistent data (Atta, Fig. 2).
Regarding claim 17, Atta discloses generate a graph representing dependencies of data used by the computer program (Atta, Figs. 2 and 3), the graph usable to identify program inputs (Atta, Fig. 2); identify the persistent data to include the program inputs (Atta, Fig. 2).
Atta as modified by Kamensky, Hasbun and Kawai with the same motivation from claim 2 discloses program outputs (Kawai, [0086], “In S23, the root determination part 121 determines the root of the binary tree T is which one of a logical product, a logical sum, and a variable”. In addition, in paragraph [0094], “In S26, the processing result output part 123 outputs the matrix M generated by one of the logical product processing part 122a, logical sum processing part 122b, and variable processing part 122c”).
Regarding claim 18, Atta discloses the graph is represented as a tree structure (Atta, Figs. 2 and 3); the program inputs are represented by leaf nodes of the tree structure (Atta, Fig. 2), and a root node of the tree structure (Atta, Fig. 2). 
Atta as modified by Kamensky, Hasbun and Kawai with the same motivation from claim 2 discloses outputs are represented by the root node (Kawai, [0086], “In S23, the root determination part 121 determines the root of the binary tree T is which one of a logical product, a logical sum, and a variable”).
Regarding claim 22, Atta as modified by Kamensky, Hasbun and Kawai with the same motivation from claim 2 discloses the non-persistent data includes a set of intermediate values of the computer program (Kawai, [0070-0077], “a binary tree T having 7 nodes as follows is generated”. The node numbers are considered a set of intermediate values of the computer program); and
Atta as modified by Kamensky, Hasbun and Kawai with the same motivation from claim 2 discloses the dependencies indicate a control flow of the computer program from the set of inputs to the set of intermediate values and from the set of intermediate values to the output (Kawai, as shown in Fig. 2, the tree indicate a control flow of a computer program from the set of inputs (e.g., logical formula) to the set of intermediate values (e.g. nodes) and from the set of intermediate values to the output (e.g., node count 7)).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Atta et al. (US 2011/0016153) in view of Kamensky et al. (US 2009/0254728) in view of Hasbun (US 2006/0129753), as applied to claim 1, in further view of Inoue et al. (US 2008/0209156).
Regarding claim 3, Atta teaches the allocated memory is a contiguous block of memory (Atta, Figs. 2 and 3); though Atta teaches the computer program runs on a processor (Atta, [0042], “Such representation allows for efficient tree manipulation on parallel distributed systems in general and specifically on multi-core processors”); Atta as modified by Kamensky and Hasbun does not expressly disclose “on a graphics processing unit”;
Inoue et al. (hereinafter Inoue) discloses “on a graphics processing unit” (Inoue, [0036], “By way of example, one or more of the processors 102 may be a graphics processor that is capable of requesting and manipulating data”).
And Inoue discloses “program runs on a processor of the graphics processing run” (Inoue, [0039], “Each processor 102 preferably includes a processor core and an associated one of the local memories 104 in which to execute programs”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Inoue’s graphics processor that is capable of requesting and manipulating data to process Atta’s data organized in the form of a tree. The motivation for doing so 
Regarding claim 4, Atta as modified by Kamensky, Hasbun and Inoue with the same motivation from claim 3 discloses the graphics processing unit is part of a computer system having a main memory separate from memory on the graphics processing unit (Inoue, [0035], “The processing system 100 includes a plurality of processors 102A, 102B, 102C, and 102D, it being understood that any number of processors may be employed without departing from the spirit and scope of the invention.  The processing system 100 also includes a plurality of local memories 104A, 104B, 104C, 104D and a shared memory 106”); and
Atta as modified by Kamensky, Hasbun and Inoue with the same motivation from claim 3 discloses the portion of memory on the graphics processing unit is mapped into a memory space shared with the main memory (Inoue, [0041], “The processors 102 preferably provide data access requests to copy data (which may include program data) from the system memory 106 over the bus system 108 into their respective local memories 104 for program execution and data manipulation”).

Claims 7-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atta et al. (US 2011/0016153) in view of Kamensky et al. (US 2009/0254728) in view of Hasbun (US 2006/0129753) in view of Kawai et al. (US 2017/0148357) in view of Inoue et al. (US 2008/0209156), as applied to claim 6, in view of Booss et al. (US 2018/0150392).
Regarding claim 7, Atta teaches the intermediate data; Atta as modified by Kamensky, Hasbun, Kawai, and Inoue with the same motivation from claim 3 discloses memory within a graphics processing unit (Inoue, Fig. 1); Atta as modified by Kamensky, Hasbun, Kawai, and Inoue does not expressly disclose “allocate a block of memory to act as a memory heap”;
Booss) “allocate a block of memory to act as a memory heap” (Booss, [0003], “the operations can include allocating a memory map for addressing a plurality of memory locations in a heap, the memory map comprising a root node, one or more second-level nodes, and a plurality of third-level nodes”).
And Booss discloses “allocate memory space on the memory heap” (Booss, Fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Booss’s the portion of memory which is used for dynamic/random allocation to allocate Atta’s tree in the memory, as it could be used to achieve the predictable result of allocate a block of memory within a graphics processing unit to act as a memory heap for the computer program, and allocate memory space on the memory heap to store the intermediate data. The motivation for doing so would have been providing memory allocation and deallocation with a multi-level memory map.
Regarding claim 8, Atta teaches store, for a variable used by the computer program (Atta, [0072], “At step 82, a variable "Root" is pre-created to designate a pointer for a data node and is initially set to point to the root of the input tree”);
Atta as modified by Kamensky, Hasbun, Kawai, Inoue and Booss with the same motivation from claim 7 discloses information that identifies an amount of memory and a memory location relative to the start of the memory heap (Booss, [0016], “information about usage and/or sizes of allocated and/or free blocks can be stored, which can be used for memory management”. In addition, in paragraph [0049], “each of the one or more second-level nodes can address eight gigabytes of memory in the heap, each of the plurality of third-level nodes can address four megabytes of memory in the heap”).
Regarding claim 19, Atta as modified by Kamensky, Hasbun, Kawai, Inoue and Booss with the same motivation from claim 7 discloses the memory is used as a memory heap by the computer program (Booss, [0003], “the operations can include allocating a memory map for addressing a plurality 
Atta as modified by Kamensky, Hasbun, Kawai, Inoue and Booss with the same motivation from claim 7 further discloses the computer program includes a runtime component that manages the assignment of variables to memory locations within the memory heap (Booss, [0048], “Method 600 can start at operational block 610 where the apparatus 100, for example, allocates a memory map (root node, one or more second-level nodes, and a plurality of third-level nodes) for addressing a plurality of memory locations in a heap”).
Regarding claim 20, Atta as modified by Kamensky, Hasbun, Kawai, Inoue and Booss with the same motivation from claim 7 discloses the computer program is provided with a base address of the memory heap (Booss, [0052], “one or more additional second-level nodes and/or third-level nodes can be allocated and used to address the data (e.g., through the use of pointers), which may be stored within a portion of the heap which was not previously addressed by the memory map”); and 
the variables are addressed using an offset relative to the base address (Booss, [0052], “For example, if the memory map currently addresses 8 GB of data, but cannot find 128 MB of concurrent data locations within the heap to store some block of information required to operate a program, then one or more additional second-level nodes and/or third-level nodes can be allocated and used to address the data (e.g., through the use of pointers), which may be stored within a portion of the heap which was not previously addressed by the memory map”).

Claims 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Atta et al. (US 2011/0016153) in view of Kamensky et al. (US 2009/0254728) in view of Hasbun (US 2006/0129753) in view of Inoue et al. (US 2008/0209156) in view of Gruber et al. (US 2017/0083997).
Regarding claim 11, Atta as modified by Kamensky, and Inoue with the same motivation from claim 3 discloses recording, in an allocation table (Inoue, [0043], “a memory allocation table (MAT) is preferably employed to manage the creation of a mutex object”); though Atta as modified by Kamensky, Hasbun, and Inoue teaches a graphics processing unit (Inoue, [0036], “one or more of the processors 102 may be a graphics processor that is capable of requesting and manipulating data”); Atta as modified by Kamensky, and Inoue is silent with respect to “stored on a graphics processing unit”;
Gruber et al. (hereinafter Gruber) discloses “stored on a graphics processing unit” (Gruber, [0025], “GPU 12 may be directly coupled to graphics memory 40.  Thus, GPU 12 may read data from and write data to graphics memory 40 without using a bus.”).
And Gruber discloses “information that reserves the memory space for use by the computer program” (Gruber, [0013], “The computing device may perform bandwidth compression of a surface by dividing the surface into sub-regions and compressing each of the sub-regions of the surface to generate a plurality of bandwidth-compressed graphics data”. In addition, in paragraph [0027], “Computing device 2 may allocate a plurality of blocks in memory, such as system memory 10 or graphics memory 40, wherein each of the plurality of blocks is of a uniform fixed size in the memory”. In addition, in paragraph [0030], “Software application 18 may be any application that utilizes the functionality of GPU 12.  For example, software application 18 may be a GUI application, an operating system, a portable mapping application, a computer-aided design program”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Gruber’s graphics memory to store Atta as modified by Inoue’s allocation table. The motivation for doing so would have been allowing GPU to operate in a more efficient manner by eliminating the need of GPU to read and write data via a bus.
Regarding claim 12, Atta as modified by Kamensky, Hasbun, Inoue and Gruber with the same motivation from claim 11 discloses all of the GPU memory used by the computer program is allocated in 
Regarding claim 14, Atta as modified by Kamensky, and Inoue with the same motivation from claim 3 discloses a main memory and a GPU memory (Inoue, Fig. 1);
Atta as modified by Kamensky, Hasbun, Inoue and Gruber with the same motivation from claim 11 discloses the allocated memory is in the GPU memory (Gruber, Fig. 2);
Atta as modified by Kamensky, Hasbun, Inoue and Gruber with the same motivation from claim 11 further discloses the allocated memory is mapped into a shared memory space with the main memory (Gruber, [0043], “After each tile is rendered to graphics memory 40, GPU 12 may transfer the rendered tile from graphics memory 40 to memory 26”).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612